Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, Serial No. 16/685,476 (“the ‘476 application”), for U.S. Patent No. 9,878,981 to Yamashita et al. which issued with claims 1-12 on January 30, 201 (“the '981 patent”).

Scope of Claims
	The preliminary amendment filed November 15, 2019 in the ‘476 reissue application cancels claims 1-10 and amends claims 11 and 12 as follows:
11. (Amended) A production method of (3S,5R)-1-(tertiary-butoxycarbonyl)-5-(morpholin-4-ylcarbonyl)piperidine-3-carboxylic acid or a salt thereof, comprising reacting tertiary-butyl 2,4-dioxo-3-oxa-7-azabicyclo[3.3.1]nonane-7-carboxylate or a salt thereof with morpholine in the presence of an aluminum compound and a chiral amine compound,
		wherein the chiral amine compound is quinine, and
		wherein the aluminum compound is diisobutylaluminum hydride.

12. (Amended) A production method of 1-(4-methoxybutyl)-N-(2-methylpropyl)-N-[3S,5R)-5-(morpholin-4-ylcarbonyl)piperidin-3-yl]-1H-benzimidazole-2-carboxamide or a salt thereof, comprising a step of producing (3S,5R)-1-(tertiary-butoxycarbonyl)-5-(morpholin-4-ylcarbonyl)piperidine-3-carboxylic acid or a salt thereof by reacting tertiary-butyl 2,4-dioxo-3-oxa-7-azabicyclo[3.3.1]nonane-7-carboxylate or a salt thereof with morpholine in the presence of an aluminum compound and a chiral amine compound,
		wherein the chiral amine compound is quinine, and
		wherein the aluminum compound is diisobutylaluminum hydride.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The declaration fails to identify the error upon which the reissue application is based.  In identifying the error, it is sufficient that the reissue declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partially inoperative or invalid.  The area designated in the declaration filed November 15, 2019 to describe at least one error upon which the reissue application is based is blank.  Accordingly the declaration fails to identify at least one error which is relied upon to support the instant reissue application.  See 37 CFR 1.175 and MPEP § 1414.

I.	Claims 11 and 12 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,878,981 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991               

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991   

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991